Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

    Nos. 3D20-1746, 3D20-1747, 3D20-1748, 3D20-1749, 3D20-1750
       Lower Tribunal Nos. 10-650-AK, 10-676-A-K, 17-402-A-K,
                       17-403-A-K, 17-756-A-K
                         ________________


                      Jimmy Willis Gardner, Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     Appeals conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Mark H. Jones, Judge.

     Jimmy Willis Gardner, Jr., in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.